19-855-ag
     Alqudah v. Barr

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”).       A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 18th day of May, two thousand twenty.
 4
 5            PRESENT: PIERRE N. LEVAL,
 6                             RAYMOND J. LOHIER, JR.,
 7                             JOSEPH F. BIANCO,
 8                                     Circuit Judges.
 9            ------------------------------------------------------------------
10            HUSSEIN MOHD KHAIR AHMED ALQUDAH,
11            AKA HUSSEIN MOHD KHAIR ALQUDAH,
12
13                            Petitioner,
14
15                      v.                                                         No. 19-855-ag
16
17            WILLIAM P. BARR, UNITED STATES
18            ATTORNEY GENERAL,
19
20                             Respondent.*
21            ------------------------------------------------------------------

     *   The Clerk of Court is directed to amend the caption as set forth above.
 1         FOR PETITIONER:                              Glenn L. Formica, Formica,
 2                                                      P.C., New Haven, CT.
 3
 4         FOR RESPONDENT:                              Joseph H. Hunt, Assistant
 5                                                      Attorney General, Anthony P.
 6                                                      Nicastro, Assistant Director,
 7                                                      Sabatino F. Leo, Senior
 8                                                      Litigation Counsel, for Office
 9                                                      of Immigration Litigation,
10                                                      United States Department of
11                                                      Justice, Washington, DC.

12         UPON DUE CONSIDERATION of this petition for review of a Board of

13   Immigration Appeals (BIA) decision, it is hereby ORDERED, ADJUDGED, AND

14   DECREED that the petition for review is DENIED.

15         Petitioner Hussein Mohd Khair Ahmed Alqudah, a native and citizen of

16   Jordan, seeks review of a March 18, 2019 decision of the BIA, which dismissed his

17   appeal of a November 28, 2017 decision of an Immigration Judge (IJ) denying his

18   motion for a continuance. Alqudah argues that the agency erred in denying his

19   motion for a continuance because the IJ failed to credit certain evidence and the

20   BIA applied the wrong legal standards when evaluating the IJ’s decision. We

21   assume the parties’ familiarity with the underlying facts and the record of prior




                                             2
 1   proceedings, to which we refer only as necessary to explain our decision to deny

 2   Alqudah’s petition for review.

 3         1. The IJ’s Decision

 4         “We review an IJ’s refusal to grant a continuance for abuse of discretion.”

 5   Rajah v. Mukasey, 544 F.3d 449, 453 (2d Cir. 2008). Alqudah contends that the IJ

 6   failed to “properly credit[] the serious illness of Mr. Alqudah’s wife” when

 7   determining whether a continuance was warranted. Petitioner’s Br. 9. But the

 8   IJ expressly “acknowledge[d] that [Alqudah’s] wife apparently has some serious

 9   medical issues which [Alqudah] assists her with.” Certified Admin. R. at 79.

10   The IJ nonetheless declined to grant a continuance, applying the factors laid out

11   by the BIA in Matter of Hashmi, 24 I. & N. Dec. 785 (B.I.A. 2009), and concluding

12   that the underlying I-130 petition filed on Alqudah’s behalf was not prima facie

13   approvable. As we have previously held, an IJ’s denial of a continuance while

14   an I–130 visa petition is pending is not an abuse of discretion where “there is a

15   reliable basis to conclude that the visa petition . . . will ultimately be denied.”

16   Pedreros v. Keisler, 503 F.3d 162, 166 (2d Cir. 2007). Alqudah has failed to rebut

17   the IJ’s implicit conclusion that approval of the I-130 petition was barred because


                                                3
 1   of Alqudah’s prior fraudulent marriage. We therefore reject his challenge to the

 2   IJ’s decision.

 3         2. The BIA’s Decision

 4         Alqudah next argues that the BIA applied the wrong legal standards when

 5   reviewing the IJ’s decision by: (1) relying on Matter of L-A-B-R-, 27 I. & N. Dec.

 6   405 (A.G. 2018); and (2) “asserting that it cannot grant relief on the basis of

 7   humanitarian or equitable grounds.” Petitioner’s Br. 2 (quotation marks

8    omitted). We decline to consider the first argument and reject the second. The

 9   BIA did not rely on Matter of L-A-B-R- as Alqudah contends. Instead the BIA

10   stated that Alqudah failed to “establish good cause for a continuance” under the

11   factors set forth in Matter of Hashmi. Certified Admin. R. at 3. And Alqudah

12   fails to point to any binding authority requiring the BIA to issue the equitable,

13   humanitarian relief that he seeks. Accordingly, we reject Alqudah’s challenge

14   to the BIA’s decision.




                                               4
1         We have considered Alqudah’s remaining arguments and conclude that

2   they are without merit. For the foregoing reasons, the petition for review is

3   DENIED.

4                                        FOR THE COURT:
5                                        Catherine O’Hagan Wolfe, Clerk of Court




                                            5